Citation Nr: 0723392	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  05-30 667	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
with depression.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability, including spondylosis of the lumbar spine, and 
degenerative disc disease of the lumbar, cervical, and 
thoracic spine.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by numbness of the left side.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability of the pelvis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2007.  The 
veteran submitted a clinical summary from the Vet Center in 
Princeton, West Virginia in which the veteran was diagnosed 
with PTSD, generalized anxiety disorder, and recurrent major 
depression.  The veteran raised a claim of entitlement to 
PTSD at the Travel Board hearing.  The hearing was the first 
time the veteran claimed entitlement to service connection 
for PTSD and the RO has not adjudicated this claim.  
Therefore, the Board does not have jurisdiction over a claim 
of entitlement to service connection for PTSD.  Consequently, 
the issue of entitlement to service connection for PTSD is 
referred for appropriate action.  


REMAND

The veteran originally filed a claim of entitlement to 
service connection for a back disability, numbness on the 
left side, a disability of the pelvis, and a left knee 
disability in January 1999.  Notice of the denial and 
appellate rights were provided in March 1999.  The veteran 
did not initiate an appeal.  The denial consequently became 
final.  See 38 C.F.R. §§ 20.302, 20.1103 (1998).  As a 
result, a claim of service connection for a back disability, 
numbness on the left side, a disability of the pelvis, and a 
left knee disability may now be considered on the merits only 
if new and material evidence has been received since the time 
of the last prior adjudication.  38 U.S.C.A. § 5108 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.156 (2006); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).  

The veteran filed his current claim to reopen the claims of 
entitlement to service connection for a back disability, 
numbness on the left side, a disability of the pelvis, and a 
left knee disability in March 2004.  The veteran also 
submitted a questionnaire from the Salem VA Medical Center 
(VAMC) from which the RO inferred a claim of entitlement to 
service connection for an anxiety disorder with depression. 

The veteran submitted medical record release forms for 
private treatment reports from Dr. Edward Litz, Dr. Roy Raub 
of Princeton Community Hospital, Dr. G. V. Reddy of Tazewell 
Community Hospital, Douglas Dalton of Tazewell Community 
Hospital, Dr. Stephen Rinehart of Tazewell Family Physicians, 
and Dr. Lyle Gage, Sr., of Bluefield Regional Medical Center.  
The veteran also reported treatment at the Salem VAMC and the 
Richmond VAMC.  The RO did not obtain any of the private 
treatment reports.  The veteran submitted a copy of a VA 
magnetic resonance imaging (MRI) of the lumbar spine dated in 
August 2004.  (It is unclear whether this report was prepared 
at the Salem VAMC or the Richmond VAMC.)  Outpatient 
treatment reports from the Richmond VAMC dated from January 
2005 to June 2005 were associated with the claims file and an 
MRI report dated in May 2005 from the Salem VAMC was 
associated with the claims file.  It is not clear whether any 
VA outpatient treatment reports from the Salem VAMC were 
requested or whether all of the records from the Richmond 
VAMC were associated with the claims file.  In order to 
properly assess the veteran's claim all of the private 
treatment reports and any VA outpatient treatment reports not 
already of record should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and 
private treatment records identified 
by the veteran which have not 
already been associated with the 
claims file.  Any necessary releases 
should be obtained from the veteran.  
Specifically, seek all outpatient 
treatment reports from the Richmond 
VAMC and the Salem VAMC and the 
private treatment records from Dr. 
Edward Litz, Dr. Roy Raub of 
Princeton Community Hospital, Dr. G. 
V. Reddy of Tazewell Community 
Hospital, Douglas Dalton of Tazewell 
Community Hospital, Dr. Stephen 
Rinehart of Tazewell Family 
Physicians, and Dr. Lyle Gage, Sr., 
of Bluefield Regional Medical 
Center.  

2.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  
Inform the veteran of any sought-
after records that could not be 
obtained, and give him opportunity 
to obtain them.

3.  After undertaking any other 
development deemed appropriate 
(including a VA examination if 
necessary), re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

